                                                                             Case 2:18-cv-01485-SRB Document 177 Filed 04/10/19 Page 1 of 4




                                                                    1   Matthew W. Wright (014104)
                                                                        David K. Pauole (021965)
                                                                    2   WRIGHT WELKER & PAUOLE PLC
                                                                    3   10429 South 51st Street, Suite 285
                                                                        Phoenix, AZ 85044
                                                                    4   (480) 961-0040
                                                                    5   mwright@wwpfirm.com
                                                                        dpauole@wwpfirm.com
                                                                    6   Attorneys for Defendants Chandler Unified School District,
                                                                    7   Kenneth James, Shawn Rustad, Beth Rustad, Steven Belles,
                                                                        Kirsten Belles, Manuel Palomarez, and Stephanie Palomarez
                                                                    8
                                                                    9
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                   10
                                                                   11                                   FOR THE DISTRICT OF ARIZONA

                                                                   12   John Does A through J,                                No. CV-18-01485-PHX-SRB
Wright Welker & Pauole, PLC
                              10429 South 51st Street, Suite 285




                                                                   13
                                  Phoenix, Arizona 85044




                                                                                       Plaintiffs,
                                      (480) 961-0040




                                                                   14                                                         Joint Report on Settlement Talks
                                                                   15
                                                                        v.

                                                                   16   Chandler Unified School District, et al.,             (Assigned to the Honorable
                                                                                                                               Susan R. Bolton)
                                                                   17                  Defendants.
                                                                   18
                                                                   19
                                                                                Defendants’ Statement
                                                                   20
                                                                                The Court’s Case Management Order directed the parties to “meet in person and
                                                                   21
                                                                   22   engage in good faith settlement talks no later than April 8, 2019.”
                                                                   23           Plaintiffs refuse to participate in private mediation. So defendant Chandler Unified
                                                                   24
                                                                        School District filed a motion for referral to magistrate judge for settlement conference.
                                                                   25
                                                                   26   The Court granted the motion and referred the matter to Magistrate Judge Michelle H.
                                                                   27   Burns for the purpose of conducting a settlement conference. Judge Burns set the
                                                                   28
        Case 2:18-cv-01485-SRB Document 177 Filed 04/10/19 Page 2 of 4




 1   settlement conference for March 19, but vacated it on March 13 because plaintiffs claimed
 2
     it would be futile.
 3
 4
            Plaintiffs’ Statement

 5          Plaintiffs’ position was that a settlement conference, at this juncture was premature,
 6
     based on the following:
 7
            1. Plaintiffs believe that counsel for the School District and the School District
 8
 9              Defendants has a conflict of interest that needs to be resolved prior to
10
                meaningful settlement negotiations being held. Information is being gathered
11
                and a motion concerning this conflict is expected to be filed soon.
12
13          2. Plaintiffs believed that meaningful settlement discussions could have been held
14              with the other Defendants but that it made more sense to have it all done at once
15
                in the interest of expense and time.
16
17          DATED this 10th day of April, 2019.

18                                              WRIGHT WELKER & PAUOLE PLC
19
20                                              By      /s/ David K. Pauole
21                                                   Matthew W. Wright
                                                     David K. Pauole
22                                                   10429 South 51st Street, Suite 285
23                                                   Phoenix, AZ 85044
                                                     Attorneys for Defendants Chandler Unified
24                                                   School District, Kenneth James, Shawn
25                                                   Rustad, Beth Rustad, Steven Belles, Kirsten
                                                     Belles, Manuel Palomarez, and Stephanie
26                                                   Palomarez
27
28



                                                           2
     Case 2:18-cv-01485-SRB Document 177 Filed 04/10/19 Page 3 of 4




 1      DATED this 10th day of April, 2019.
 2
                                        DANIEL R. RAYNAK, PC
 3
 4
                                        By /s/ Daniel R. Raynak [with permission]
 5                                        Daniel R. Raynak
                                          2601 North 16th Street
 6
                                          Phoenix, AZ 85006
 7                                        Attorneys for Plaintiffs
 8
 9      DATED this 10th day of April, 2019.
10
                                        TONDEVOLD LAW, PLC
11
12                                      By /s/ Taylor W. Tondevold [with permission]
13                                        Taylor W. Tondevold
                                          1638 North Greenfield Road, Suite 138
14                                        Mesa, AZ 85205
15                                        Attorneys for Johns Does AA and BB
16
17      DATED this 10th day of April, 2019.

18                                      THE ARDEO LAW GROUP, PLLC
19
20                                      By /s/ Kate Miller [with permission]
21                                        Kate Miller
                                          1752 West Redfield Road
22                                        Gilbert, AZ 85233
23                                        Attorney for Defendants Lassiter

24
25
26
27
28



                                                 3
         Case 2:18-cv-01485-SRB Document 177 Filed 04/10/19 Page 4 of 4




 1             DATED this 10th day of April, 2019.
 2
 3                                               /s/ Jana Dawson [with permission]
                                               Jana Dawson
 4
                                               1850 South Westwood, Unit 14
 5                                             Mesa, AZ 85210
                                               Parent of Defendant John Doe W
 6
 7
               DATED this10th day of April, 2019.
 8
 9
                                                /s/ Virginia Guerrero [with permission]
10
                                               Virginia Guerrero
11                                             2295 East Cherry Hills Place
                                               Chandler, AZ 85249
12                                             Parent of Defendant John Doe Q
13
14
15
                                    CERTIFICATE OF SERVICE
16
17        I hereby certify that on April 10, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing.
18
19   COPIES mailed to:

20   The Honorable Susan R. Bolton
21   United States District Court
     Sandra Day O’Connor U.S. Courthouse, Suite 522
22   401 West Washington Street, SPC 50
23   Phoenix, AZ 85003

24        /s/ Cindy M. Opsahl
     6927-1322-24, 32, 33
25
26
27
28



                                                        4
